DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

 AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,737,194 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Information Disclosure Statement
	The information disclosure statement filed April 29, 2021 has been entered and the references cited therein have been considered by the examiner.

Status of Claims
	With the amendment of May 14, 2021, claims 1, 3-10 13 and 14 are either amended or depend from an amended claim; claims 2, 11-12 and 15-18 are canceled; claims 19-21 are newly added.  

Previously Set Forth Rejections
The 35 U.S.C. 102(b) rejection of claims 1, 3-10 and 13-14 as being anticipated by Edwards et al. (U.S. Patent Application Publication No. 2002/0123748) is hereby withdrawn.  The 35 U.S.C. 103(a) rejection of claims 1, 8 and 14 as being unpatentable over Yamatini (U.S. Patent No. 8,764,630) in view of Edwards et al. (U.S. Patent Application Publication No. 2002/0123748) is hereby withdrawn.  



Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  Claim 8, line 7 recites “flexible outer tube” when it has already been recited in line 3 and claim 8, line 12 recites “an” opening when it should be “the” opening.  Claim 14 should recite “endoscopic” before “device.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “a longitudinally extending rigid portion extending within the chamber” that fails to further limit the “substantially rigid beam moveable longitudinally in a direction toward the chamber” recited in claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7 and 19-21 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diao et al. (U.S. Patent Application Publication No. 2009/0149716) in view of Yamatini (U.S. Patent No. 8,764,630).
In regard to claims 1 and 6, Diao et al. teaches an instrument 50 having a flexible tubular body 52, a flexible outer housing 56 with a longitudinal axis and a skeletal sleeve 54 that has four expandable arms 64 that move from an insertion position to an expanded position (see Figs. 1-3 and paras. 0047-0049).  The arms 64 are made from thin ribbons of elastic material and extend from an actuating device at a proximal end of the instrument and are advanced along a length of the tubular body 52 (see paras. 0050 and 0058).  Diao et al. teach that the instrument is directed at displacement and/or expansion of tissues in and around a surgical site such that the surgeon can see and operate carefully on target structures (see para. 0045).  The tubular body 52 may include an internal lumen or series of lumens 74 with ports 76 at the distal end 68 for introducing devices (see Figs. 3-4 and para. 0053).  Diao et al. also In regard to claim 3, Figure 4 shows that the arms 64 are connected at ring-like support structure 62 (see also para. 0051).  In regard to claim 5, Figure 4 shows that the arms 64 expand at an intermediate portion to form an arcuate portion.  In regard to claim 7, Diao et al. teach that the arms 64 may be spaced uniformly or non-uniformly around the perimeter of the tubular body 52 and when the arms 64 are spaced non-uniformly, the working space may not be the same between each arm (see para. 0059).  With further respect to claim 1 and in regard to claims 19-21, Diao et al. teach that the arms 64 extend from an actuation device 80 at a proximal end of the instrument 50 under the housing 56 and the actuating device 80 may comprise a handle portion 82, a plunger portion 84 and a push button portion 86 (see Fig. 7 and para. 0065).  The plunger portion 84 may be used to expand and contract the arms 64 using known advancement methods and the plunger 84 may be locked in any position along its length of travel (see para. 0066).  Diao et al. also teach a locking mechanism that may be provided integral with actuation device 80 where it has a continuous spectrum of locking positions or a click-stop mechanism (ratcheting) with discrete increments of locking positions (see para. 0067).  It would have been obvious to one of ordinary skill in the art that the actuating device 80 device of Diao et al. is capable of locking the arms 64 in at least three positions of expansion.  Furthermore, it would have been obvious to one of ordinary skill in the art that the click-stop mechanism disclosed by Diao et al. would involve a plurality of ratchet teeth in order to provide the plurality of locking positions.  



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 and 13-14 are allowable over the prior art.  NOTE: Claim 9 is rejected under 35 U.S.C. 112, 4th paragraph above.  
The following is an examiner’s statement for the indication of allowable subject matter: Independent claim 8 has been amended to recite “wherein the chamber includes a substantially rigid beam moveable longitudinally in a direction toward the chamber to rigidify one of the flexible elements forming the chamber.”  The prior art does not teach a chamber with a substantially rigid beam movable longitudinally in a direction towards the chamber to rigidify one of the flexible elements, as is recited in independent claims 1, 8 and 12.  The closest prior art, Yamatini, teaches wires 42 within pipes 42 to deploy the spacial structure 20 (see Fig. 11).  However, the wires 42 are not intended to rigidify the structure nor are they selectively moveable longitudinally to one of the pipes 41.  

Response to Arguments
Applicant’s arguments, filed May 14, 2021, with respect to the application of Edwards et al. and Yamatini to the claims have been fully considered and are persuasive.  As noted above, rejections based upon Edwards et al. and Yamatini have been withdrawn.  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.
The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/
Conf:  /GAS/











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,737,194 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.